ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_05_EN.txt. 258




                   JOINT DECLARATION
       OF JUDGES CANÇADO TRINDADE AND ROBINSON



   1. In addition to our respective separate opinions, we consider it
appropriate to present this joint declaration, given the signiﬁcance that
we attach to the normative content of the relevant resolutions of the
United Nations General Assembly on the matter dealt with in the present
Advisory Opinion. The Court should have paid more attention to the
value of key resolutions of the General Assembly, such as resolu-
tions 1188 (XII) of 11 December 1957, 1514 (XV) of 14 December 1960,
2621 (XXV) of 12 October 1970, and 2625 (XXV) of 24 October 1970. In
not doing so, the Court has, in our view, diminished the value of these
resolutions in the development of the fundamental right to self-determi-
nation in general international law.
   2. The resolutions that were adopted by the General Assembly before
1960 1 reﬂect a strong commitment to fundamental human rights by
aﬃrming the dignity and worth of the human person and respect for the
principle of equal rights. These resolutions provided a foundation that
was essential for the right to self-determination that was deﬁnitively elab-
orated in the General Assembly’s landmark resolution 1514 (XV) on
14 December 1960 (hereinafter the “1960 Declaration”). The 1960 Decla-
ration marked an important step for humankind in the evolution of inter-
national law as to the right of peoples to self-determination. Given that in
1960 one-third or more of the world’s population lived under colonial
domination, the Declaration must be seen as a giant leap for liberation
and justice. Along with the creation of the Special Committee entrusted



   1 Cf., e.g., General Assembly resolution 9 (I), on Non-Self-Governing Peoples, of
9 February 1946; General Assembly resolution 566 (VI), on Participation of Non-Self-
Governing Territories in the Work of the Committee on Information from Non-Self-
Governing Territories, of 18 January 1952; General Assembly resolution 545 (VI) D,
Inclusion in the Covenant(s) on Human Rights of an Article on the Right of Peoples to
Self-Determination, of 5 February 1952, referring to General Assembly resolution 421 (V)
of 4 December 1950; General Assembly resolution 637 (VII), The Right of Peoples
and Nations to Self-Determination, of 16 December 1952; General Assembly resolu-
tion 738 (VIII), The Right of Peoples and Nations to Self-Determination, of 28 November
1953; General Assembly resolution 1188 (XII), Recommendations concerning International
Respect for the Right of Peoples and Nations to Self-Determination, of 11 December 1957;
General Assembly resolution 1466 (XIV), Participation of the Non-Self-Governing Terri-
tories in the Work of the United Nations and of Specialized Agencies, of 12 December
1959.


167

259                separation of the chagos (joint decl.)

with monitoring its implementation on 27 November 1961 2, the 1960 Dec-
laration demonstrates the clear intention of the General Assembly to
make eﬀective the right of peoples to self-determination in international
law. Indeed, the 1960 Declaration was an aﬃrmation of the right to self-
determination as a universally applicable norm from which there can thus
be no derogation.


   3. The General Assembly had a very signiﬁcant impact in ensuring the
completion of the decolonization process throughout the world, notably
through the adoption of several resolutions reaﬃrming the 1960 Declara-
tion and monitoring its implementation throughout the years 3.
   4. The 1960 Declaration crystallized the right of peoples to self-
determination in general international law. Its paramount importance
was subsequently conﬁrmed by the Court in its Advisory Opinion of 1975
on Western Sahara, in which it notably stated that it “provided the basis
for the process of decolonization which has resulted since 1960 in the
creation of many States which are today Members of the United Nations” 4.
   5. The Declaration on Principles of International Law concerning
Friendly Relations, adopted in 1970, (hereinafter the “Declaration of
1970”) reaﬃrmed the fundamental elements of the right of peoples to self-
determination, notably, the obligation to respect the territorial integrity
of non-self-governing territories, and the deﬁning element of the free will
of the people concerned to achieve the completion of decolonization 5.
The Declaration of 1970 constituted another example of the great value
of General Assembly resolutions in the aﬃrmation of the right of peoples
to self-determination as a right in general international law.
   6. In emphasizing over the years the fundamental right of peoples to
attain freedom and independence as a cardinal rule of international law,
the General Assembly has eﬀected through its resolutions and their imple-
mentation an almost complete decolonization around the world. The
present Advisory Opinion of the Court is to be viewed within this his-
torical framework.


   2  General Assembly resolution 1654 (XVI), The Situation with regard to the Imple-
mentation of the Declaration on the Granting of Independence to Colonial Countries and
Peoples.
    3 Cf., inter alia, e.g., General Assembly resolution 1654 (XVI) of 27 November 1961, The

Situation with regard to the Implementation of the Declaration on the Granting of Inde-
pendence to Colonial Countries and Peoples; General Assembly resolution 1956 (XVIII) of
11 December 1963, The Situation with regard to the Implementation of the Declaration on
the Granting of Independence to Colonial Countries and Peoples; General Assembly reso-
lution 2189 (XXI) of 13 December 1966, Implementation of the Declaration on the
Granting of Independence to Colonial Countries and Peoples.
    4 Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 32, para. 57.
    5 General Assembly resolution 2625 (XXV), Declaration on Principles of International

Law concerning Friendly Relations and Co-operation among States in accordance with the
Charter of the United Nations, of 24 October 1970.

168

260             separation of the chagos (joint decl.)

   7. After all, given the importance of General Assembly resolutions to
the issues raised in the proceedings before the Court, greater emphasis
should have been placed on the value of General Assembly resolutions.
Undoubtedly, General Assembly resolutions on the matter have a norma-
tive value in that they demonstrate the continuing development of the
opinion juris communis in customary international law.
   8. In the present Advisory Opinion, the Court should have devoted
more of its reasoning to highlight the importance of General Assembly
resolutions in the consolidation of the right of peoples to self-
determination, and, given the relevance of jus cogens to the issues raised
in the proceedings, the Court should have pronounced on the jus cogens
character of the right of peoples to self-determination.

                       (Signed) Antônio Augusto Cançado Trindade.
                               (Signed) Patrick L. Robinson.




169

